GRAVES, Presiding Judge.
After the affirmance of this cause by this court and while the case was pending on motion for rehearing, upon a trial in the court in which he was convicted, appellant was adjudged to be insane, and was committed to a state hospital.
The motion to suspend further proceedings is granted and the clerk of this court is directed to retire this case from the docket until it shall 'be properly shown to this court that appellant has been restored to sanity. See Nugent v. State, Tex.Cr. App. 230 S.W.2d 223, and authorities there cited.